                       Case 3:16-md-02741-VC Document 5574 Filed 09/11/19 Page 1 of 3




                                                  UNITED STATES JUDICIAL PANEL
                                                               on
                                                   MULTIDISTRICT LITIGATION



             IN RE: ROUNDUP PRODUCTS LIABILITY
             LITIGATION                                                                               MDL No. 2741



                                                     (SEE ATTACHED SCHEDULE)



                                              CONDITIONAL TRANSFER ORDER (CTO −150)



             On October 3, 2016, the Panel transferred 19 civil action(s) to the United States District Court for
             the Northern District of California for coordinated or consolidated pretrial proceedings pursuant to
             28 U.S.C. § 1407. See 214 F.Supp.3d 1346 (J.P.M.L. 2016). Since that time, 1,509 additional
             action(s) have been transferred to the Northern District of California. With the consent of that court,
             all such actions have been assigned to the Honorable Vince Chhabria.

             It appears that the action(s) on this conditional transfer order involve questions of fact that are
             common to the actions previously transferred to the Northern District of California and assigned to
             Judge Chhabria.

             Pursuant to Rule 7.1 of the Rules of Procedure of the United States Judicial Panel on Multidistrict
             Litigation, the action(s) on the attached schedule are transferred under 28 U.S.C. § 1407 to the
             Northern District of California for the reasons stated in the order of October 3, 2016, and, with the
             consent of that court, assigned to the Honorable Vince Chhabria.

             This order does not become effective until it is filed in the Office of the Clerk of the United States
             District Court for the Northern District of California. The transmittal of this order to said Clerk shall
             be stayed 7 days from the entry thereof. If any party files a notice of opposition with the Clerk of the
             Panel within this 7−day period, the stay will be continued until further order of the Panel.



                                                                    FOR THE PANEL:


                                               Sep 11, 2019
      I hereby certify that the annexed
    instrument is a true and correct copy                           John W. Nichols
      of the original on file in my office.                         Clerk of the Panel
ATTEST:
SUSAN Y. SOONG
Clerk, U.S. District Court
Northern District of California


    by:
               Deputy Clerk
    Date:   September 11, 2019
    Case 3:16-md-02741-VC Document 5574 Filed 09/11/19 Page 2 of 3




IN RE: ROUNDUP PRODUCTS LIABILITY
LITIGATION                                                              MDL No. 2741



                 SCHEDULE CTO−150 − TAG−ALONG ACTIONS



 DIST     DIV.       C.A.NO.     CASE CAPTION


ALABAMA NORTHERN

  ALN       2       19−00975     Payne v. Monsanto Company
  ALN       2       19−01020     Woods v. Monsanto Company
  ALN       2       19−01281     Kinman v. Monsanto Company

CALIFORNIA EASTERN

  CAE       1       19−01095     Silva v. Monsanto Company
  CAE       2       19−01562     McKim v. Monsanto Company

FLORIDA MIDDLE

  FLM       2       19−00600     Fedczak v. Monsanto Company
  FLM       2       19−00612     Bostick v. Monsanto Company
  FLM       2       19−00614     Reyff v. Monsanto Company
  FLM       2       19−00615     Woodruff et al v. Monsanto Company
  FLM       2       19−00618     Ford et al v. Monsanto Company
  FLM       2       19−00622     Cooper et al v. Monsanto Company
  FLM       2       19−00623     Williams v. Monsanto Company

FLORIDA SOUTHERN

  FLS       0       19−61980     Anderson−Cahill v. Bayer Corporation et al

HAWAII

  HI        1       19−00426     Dixon et al v. Monsanto Company

LOUISIANA EASTERN

  LAE       2       19−12309     Simms et al v. Monsanto Company

MICHIGAN EASTERN

  MIE       2       19−12410     Dillon et al v. Monsanto Company
    Case 3:16-md-02741-VC Document 5574 Filed 09/11/19 Page 3 of 3

MINNESOTA

  MN        0      19−02176      Haba v. Monsanto Company
  MN        0      19−02355      Moore v. Monsanto Company
  MN        0      19−02362      Sexton v. Monsanto Company
  MN        0      19−02364      Welch v. Monsanto Company

MISSISSIPPI NORTHERN

  MSN       4      19−00098      Brooks v. Monsanto Company

MISSOURI EASTERN

  MOE       4      19−02342      Bern et al v. Monsanto Company
